Citation Nr: 0008963	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
warrant reopening a claim seeking service connection for 
PTSD.  The veteran submitted a notice of disagreement with 
that rating decision in May 1997.  Also in May 1997, he was 
provided with a statement of the case.  His substantive 
appeal was received in June 1997.

The RO had originally denied the claim in July 1995.  As the 
veteran failed to submit a timely notice of disagreement, the 
rating decision became final.  The RO also determined that 
new and material evidence had not been submitted in April 
1996 and October 1996.  However, the Board notes that the RO 
was undertaking ongoing development of the issue throughout 
this time period, pursuant to a pending claim to reopen.  
Therefore, the Board is not inclined to treat the April 1996 
and October 1996 rating decisions as final.

In September 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  A complete transcript 
of the testimony is of record.  By a March 1998 supplemental 
statement of the case, the hearing officer determined that 
new and material evidence had been submitted to reopen the 
claim.  He then recharacterized the issue as entitlement to 
service connection and denied the claim after a de novo 
review.

The Board also notes that in June 1998, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a video conference hearing before the 
undersigned Member of the Board.  A complete transcript of 
that testimony is also of record.

The Board must address the correct characterization of the 
current appellate issue, as the issue has been characterized 
by the RO as one of entitlement to service connection.  In 
this regard, the Board notes that the issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  Accordingly, as the question of 
new and material evidence is a jurisdictional one which must 
be addressed by the Board, the issue has been recharacterized 
by the Board as indicated on the title page hereinabove.  
This will be discussed further in the body of this decision.

Finally, this case was previously before the Board in 
September 1998 and was remanded to the RO for additional 
evidentiary development.  Following compliance with the 
Board's directives on Remand, to the extent possible, the RO 
has continued the denial of the claim.  The veteran continued 
his appeal.  The case is now returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  Service connection for PTSD was denied by the RO in a 
rating decision in July 1995, which became final when the 
veteran did not enter a timely appeal.

3.  Evidence added to the record since the prior final rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the case.

4. The veteran's claim of service connection for PTSD is 
plausible.

5.  The veteran did not engage in combat during his service.

6.  The veteran has claimed numerous inservice stressors 
which are not corroborated by credible evidence.

7.  Although there is medical evidence of record that the 
veteran has been diagnosed with PTSD, the diagnoses of PTSD 
have been based upon unverified stressors, and not upon any 
corroborated incidents.

8.  The veteran does not have PTSD as a consequence of 
military service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1995 rating decision, 
which denied service connection for PTSD, is new and 
material, and the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104, 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A careful review of the veteran's DD Form 214 does indicate 
that he served in the Republic of Vietnam from August 22, 
1970 to February 25, 1971.  His military occupational 
specialty was identified as an equipment storage specialist 
and the civilian equivalent was identified as a stock clerk.  
The last unit of record was the 60th Ordnance Company (Ammo) 
in Vietnam.  Medals included the National Defense Service 
Medal, Vietnam Campaign Medal, and Vietnam Service Medal.

The veteran submitted a claim seeking non-service connected 
pension benefits in July 1991.  Pursuant to that claim, a 
number of medical records were submitted pertaining to a back 
injury.  These medical records, however, were entirely 
negative for any complaints of PTSD symptomatology.  The 
veteran underwent VA examination in September 1991 and 
psychiatric findings were negative.

The veteran's original claim seeking service connection for 
PTSD was received in February 1995.  The veteran underwent a 
VA examination in May 1995.  On examination, the veteran 
reported guarding ammunition bunkers, but denied any 
particularly traumatic experiences.  He reportedly started 
heroin and marijuana use in Vietnam to handle stress.  After 
service, he reportedly used heroin which resulted in a period 
of federal incarceration.  He became a welder and was 
employed until a back injury in 1988, but had used heroin for 
a number of the intervening years.  The veteran reported 
having problems dealing with people and flashbacks of drug 
use.  He claimed that he would wake up sweating but could not 
remember any dream.  He denied all drug use since 1987.  He 
reported no sleep disturbance and good appetite.  
Objectively, the veteran appeared well developed, well 
nourished, and appropriately groomed.  He looked younger than 
his stated age.  He was attentive and cooperative, maintained 
good eye contact, had normal speech, and displayed no 
disturbance in thinking with no delusions or hallucinations.  
The diagnosis was of substance dependence by history, and 
rule out a personality disorder.

Based on the above evidence, a July 1995 rating decision 
denied the veteran's claim as there was no diagnosis of PTSD 
of record, nor had the veteran submitted a statement of 
claimed stressors.

The veteran's service records, to include service medical 
records and service personnel records (DA Form 20) were 
subsequently received in October 1995.  Review of the service 
personnel records indicated service in Vietnam from August 
22, 1970 to February 24, 1971.  (The Board notes this 
coincides with the dates indicated on the DD Form 214.)  It 
is indicated that the veteran participated in one unnamed 
campaign.  The record of assignments indicates that the 
veteran's first assignment in Vietnam was to the 78th 
Ordnance Detachment as an Equipment Storage Specialist.  
Beginning in September 1970, the veteran was assigned to the 
54th Ordnance Company (Ammo) as a Forklift Operations 
Specialist.  (The Board notes that the 60th Ordnance Company 
is not listed on the record of assignments, although it was 
identified as the last unit of record on the veteran's DD 
Form 214.)

Service medical records are entirely negative for any 
pertinent complaints or treatment during the veteran's 
service in the Republic of Vietnam.  On separation 
examination, in February 1971, there were no pertinent 
complaints and no pertinent findings.  The veteran reported 
himself to be in good health.

Received in September 1996 were VA outpatient treatment 
records submitted by the veteran, indicating he had been 
admitted into the PTSD program at the Mental Health Clinic in 
April 1996.  The majority of these treatment records were 
negative for complaints of PTSD symptomatology, but revealed 
complaints of family and financial difficulties.  For 
example, in June 1996, the veteran complained that he had 
three cars which were not running, had big financial 
problems, and complained that he was angry and upset with his 
wife as she would not do things his way.  In July 1996, the 
veteran reported increased insomnia since his wife left and 
reported no contact with her since she took her children and 
left several weeks earlier.  There was a history of the 
veteran being verbally and occasionally physically abusive in 
the marriage.  In August 1996, the veteran and his wife were 
attending couple's therapy.  An August 1996 assessment 
indicated that the veteran met the PTSD criteria per 
diagnostic interview and a Mississippi Scale score of 151.  
It was reported that combat exposure scale indicated moderate 
to severe combat exposure, including seeing close friend 
killed.  Another August 1996 assessment indicated that the 
veteran displayed obsessive compulsive traits.

In a September 1996 statement, the veteran reported that in 
April, approximately when he arrived in country, he witnessed 
a mortar attack hit a barracks and kill and maim some 
soldiers.  He also reported seeing a booby trap blow up in 
June 1970.  He also stated someone from St. Louis was killed 
and he did not know his name but called him "Bro".  He 
stated that the most traumatizing event occurred in June or 
July when on permanent bunker guard and a man named "Bell" 
from Oakland was on guard duty when "Charlie lit his ass."  
The veteran reported his duties consisted of guard duty and 
loading trucks with ammo and missiles, by fork lift, and he 
stated that the ammo dump was a very dangerous place to be 
when incoming fire hit.

In February 1997, the veteran submitted a certificate of 
recognition given for completion of the VA Medical Center 
Specialized Inpatient PTSD Unit (SIPU) 5 week treatment 
program.  The VA inpatient medical record for that period 
indicated a diagnosis of PTSD, delayed type, with affective 
features.  The veteran was reportedly nervous and depressed, 
exhibiting irritability and poor concentration on admission.  
He admitted auditory hallucinations about Vietnam, reported 
paranoid ideas, and mood swings from depression to elation.  
There were feelings of alienation.  Orientation and memory 
were preserved.  Insight and judgment intact.  He reportedly 
stopped using cocaine in 1995 and stopped using heroin and 
marijuana in 1987.  The veteran gave a history of being in 
direct combat on patrol and reconnaissance missions.  He also 
reported loading ammo for convoys and being perimeter guard.  
He reported seeing lots of bombings, killings, and dead, 
burned, and mutilated bodies.  He reported that a friend had 
been killed in a bunker.

In March 1997, the veteran submitted another statement of 
stressors.  On this statement, the veteran reported that upon 
arrival in Vietnam, he was attached to the "3rd Infantry, 
17th Cavalry Division" for reconnaissance missions.  He 
reported securing an area known as "Bear Cat Mountain" for 
setting up a fire base.  He reported that they became caught 
in a fire fight with Viet Cong, and some men were wounded and 
two killed, but he did not know names.  He stated that to the 
best of his recollection this was in August 1970.  He stated 
that this was his first stressors and his second was seeing a 
"Brother" killed in a Long Binh bunker sometimes in 1971.

On the veteran's substantive appeal, received in June 1997, 
he reported that he had provided all the information that he 
had regarding his claimed stressors.

At his field hearing in September 1997, the veteran again 
stated that he arrived in Vietnam in the summer of 1970 and 
was attached to the 3rd Infantry, 17th Cavalry Division.  He 
repeated his earlier statement regarding being in a fire 
fight where people were wounded and 2 killed, but he could 
not remember any names.  He reported the second episode was 
at Long Binh and involved "Dave Bell" from Oakland.  He was 
unsure whether Bell was wounded or killed because he did not 
see him anymore but he said he was hit.  The veteran also 
reported a hooch being blown up and a guy from St. Louis 
being killed, but again he did not know the name.  Regarding 
his duties in the ammo dump, the veteran basically reported 
that he stayed high all the time in order to stay level 
headed.

Received in March 1998 was a reply from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
which enclosed operational reports from August through 
October 1970 for the U.S. Army Support Command (USASC) 
Saigon, the higher headquarters for the 54th Ordnance 
Company.  Also enclosed was a 1970 unit history for the 54th 
Ordnance Company.  (Review of all these documents by the 
Board was negative for any information tending to verify any 
of the veteran's claimed stressors.  There were no casualties 
reported amongst either organization)  It was also documented 
that the 164 Combat Aviation Group at Bear Cat received 
incoming fire on July 24, 1970.  (The Board notes, however, 
that this date was prior to the veteran's arrival in 
Vietnam.)  USASCRUR also reported that there was no 
individual named "Bell" killed during the veteran's tour in 
Vietnam.

In June 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a video conference 
hearing before the undersigned Member of the Board.  The 
veteran testified that he was not sure whether Bell was 
killed or wounded, but something happened to him at the 
bunker and he never saw him again.  The veteran stated he was 
unaware of Bell's first name.  The veteran also testified 
that he did not work in his assigned military occupational 
specialty in Vietnam.  He stated that he went on 
reconnaissance missions, and worked in an ammo depot, loading 
trucks and convoys.  He stated after that job he got 
permanent bunker guard duty.  Regarding Bell, the veteran 
stated that they took turns sleeping while on guard duty, and 
while he was asleep there was some fire on the bunker.  The 
veteran stated when he awoke he did not see what happened as 
it was dark, but there was something blurred and something 
happened in the bunker.  The veteran stated he was taken to 
another bunker and never saw Bell again, so he assumed Bell 
was either wounded or killed.  The veteran was asked if he 
ever checked with the Company commander to see what happened 
and the veteran indicated that he did not really know what 
had happened to him and did not ask around.  The veteran was 
asked if he had any additional information that may be 
subject to verification.  He reiterated information 
previously provided but said he had no further information to 
provide.

Following a developmental remand by the Board, a reply was 
received from the Social Security Administration indicating 
the veteran was not entitled to benefits and no records were 
available.

The veteran underwent a VA psychiatric examination in 
November 1998.  On examination, the veteran provided a 
history of direct combat exposure, including reconnaissance 
missions and perimeter guard duty.  He reported being shot 
at, being in fire fights, and seeing burned, dead, and 
mutilated bodies.  The most traumatic experience reported was 
seeing a friend killed in the bunker with him.  Based on 
those reported stressors, a diagnosis of PTSD was made.

Further information was received from USASCRUR in February 
1999.  Additional operational reports were enclosed, spanning 
from November 1970 through April 1971 for the U.S. Army 
Support Command (USASC) Saigon.  It was also reported that 
casualty reports were again searched for a man named Bell.  
There were two men named Bell killed in Vietnam, but neither 
was during the veteran's period of service.  Likewise, 
records indicated that there were multiple individuals named 
"David Bell" wounded in Vietnam, but none of these fell 
within the veteran's dates of service.  The Board notes that 
within the enclosed operational reports, it was reported that 
"[E]nemy activity directed against USASUPCOM-SGN, 
installations, truck convoys and watercraft during the 
preceding six months was at a low level.  The most consistent 
pattern of these actions occurred in the Delta waterways."  
(Once again, review of all these documents by the Board was 
negative for any information tending to verify any of the 
veteran's claimed stressors.  There were no casualties 
reported amongst the organization during the veteran's period 
of service.  Casualties were reported amongst the 159th 
Transportation Battalion as a result of the ambush of a 
water-borne re-supply convoy, but this occurred after the 
veteran's departure from Vietnam.)

In March 1999, the veteran submitted a statement indicating 
that he had provided all the stressor information he could to 
the best of his recollection.

II.  Analysis

A.  New And Material Evidence

Under applicable legal criteria, the July 1995 rating 
decision, which denied the veteran's claim for service 
connection for PTSD, was final.  See 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  However, a claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. § 3.156(a).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
a decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  See also Winters v. West, 12 Vet. App. 203, (1999) 
(en banc).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
12 Vet. App. 209.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, 155 F.3d. 1356.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was further interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d. 1356, at 1363.  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the veteran's claim of service connection 
for PTSD, is that which has been submitted since the RO 
entered its decision on this matter in July 1995, in light of 
the standard of 38 C.F.R. § 3.156, as discussed in Hodge and 
its progeny.

In this regard, in its July 1995 decision, the RO determined 
that there was no medical evidence of PTSD and there was also 
no evidence of a stressor submitted by the veteran.  Since 
that time, the veteran has provided statements and testimony 
concerning his claimed stressors.  Numerous medical records 
have also been received, indicating a diagnosis of PTSD based 
upon the veteran's history of combat and traumatic 
experiences.  This new evidence which has been received has 
been reported in detail hereinabove.  The Board need not 
assess the credibility of any of this evidence at this time, 
as for purposes of determining new and material evidence it 
is presumed to be credible.  See Justus, 3 Vet. App. 510.

Assuming the credibility of the all of the above evidence 
submitted since July 1995, the Board finds that evidence has 
been received which is both new and material evidence in that 
it was not all previously considered, and in that it does 
offer some evidence of claimed stressors, and of a medical 
diagnosis of PTSD based on the credibility of those claimed 
stressors.

Accordingly, the Board finds that the new evidence of record, 
meets the regulatory standard of evidence "which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  The Board concludes, therefore, that new and 
material evidence has been received.  Consequently, the claim 
for service connection for PTSD is reopened.

This reopening resolves the first question in the test 
presented by Elkins and Winters, namely whether new and 
material evidence has been presented under 38 C.F.R. § 3.156.  
The next question for the Board to resolve, after the claim 
has been reopened, is whether based upon all the evidence of 
record the claim is well-grounded.

B.  Well-Groundedness

Turning now to the question of the well-groundedness of the 
veteran's claim, the Board finds that the veteran's claim 
seeking service connection for PTSD is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Also, evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, 5 Vet. App. 19.  Furthermore, although 
the medical evidence is divided on this point, there is 
medical evidence of record of a diagnosis of PTSD attributed 
to some of the alleged stressor incidents.

Accordingly, the Board finds that the appellant's claim is 
plausible, as there is evidence of a stressor incident or 
incidents in service (accepted as true for purposes of 
determining well-groundedness, See King), evidence of a 
current disability, and also seemingly competent evidence 
that the current disability is a "residual" of the claimed 
stressor(s) experienced in service.  See Caluza, 7 Vet. 
App. 498.


C.  Duty to Assist

Having determined that the veteran's claim is reopened and is 
also well-grounded, the Board must next address the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.

In this regard, after the RO reopened the veteran's claim in 
March 1998, many additional efforts to verify the veteran's 
claimed stressors and fully develop his claim have been 
completed.  The Board notes that the veteran's claim was 
previously remanded in September 1998.  Reports have been 
twice received from USASCRUR, in February 1998 and February 
1999.  The veteran has been given multiple opportunities to 
provide as much detailed information as possible regarding 
his alleged stressors.  He has done so in multiple written 
statements, as well as during two hearings, one at the RO and 
one before the Board.  He has further indicated on multiple 
occasions that he has provided as much information as he can 
remember and that he is not capable of furnishing any more 
detailed information.  The veteran has also undergone 
multiple VA examinations, most recently in November 1998, 
subsequent to the Board's remand.  Therefore, the development 
of this claim is complete.

The Board has considered the argument of the veteran's 
representative, in the February 2000 Informal Hearing 
Presentation, that the case should be remanded as the RO 
failed to comply with the Board's prior remand instructions.  
More specifically, it was indicated that further information 
regarding stressors should be obtained from the veteran and 
another examination scheduled.  The Board respectfully 
disagrees with the veteran's representative on this point.  
The veteran has made clear that he has no further information 
to provide and he has already undergone numerous 
examinations.  Nothing further is to be gained by another 
remand for these purposes.

The Board emphasizes that over the course of his current 
appeal, the veteran and his representative have had extensive 
opportunity to offer evidence as to the question of 
entitlement to service connection for PTSD.  All known 
records have been obtained and all reasonable development 
completed.  Accordingly, the Board concludes that VA has 
clearly complied with its duty to assist the veteran in the 
development of a well-grounded claim.

Given the development of this claim, it is clear that the 
veteran has received a de novo review of all the evidence of 
record and he has also been previously provided with a 
statement of the case and supplemental statement of the case 
that contained all pertinent laws and regulations pertaining 
to a claim seeking service connection for PTSD.  The veteran 
and his representative were given ample opportunity to submit 
additional evidence in response thereto.

Under these circumstances, where the RO did reopen the 
veteran's claim for service connection and did review that 
claim on the merits, there is clearly no prejudice to the 
veteran in the Board now addressing that issue on the merits.   
Accordingly, the Board concludes that the veteran is not 
prejudiced by the Board's consideration of entitlement to 
service connection for PTSD on the merits without referring 
the case back to the RO for what would amount to a pro forma 
review.  The Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The Board is further satisfied that the RO complied with all 
due process requirements in the development of the veteran's 
claim.  The Board notes that a remand would only 
unnecessarily delay the resolution of the veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Curry 
v. Brown, 7 Vet. App. 59, 66-67 (1994).  Moreover, as 
outlined above, in Winters and Elkins the Court instructed 
that where, as here, a claim is reopened and determined to be 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim provided that his duty to assist under 
38 C.F.R. § 5107(b) has been fulfilled.

D.  Changed Rating Criteria

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's current appeal.  
See Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,807 (1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand solely for the 
purpose of apprising the veteran of the changes to 38 C.F.R. 
§ 3.304(f) would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

E.  Merits Analysis

Turning to the merits of the veteran's claim, the Board notes 
that the veteran has alleged that he participated in combat 
operations, specifically, that he was involved in 
reconnaissance missions and constant perimeter guard duties.  
The Board notes that to the extent that the veteran alleges 
exposure to combat in Vietnam, it could be argued that 
38 U.S.C.A. § 1154(b) is for application.  It is also noted 
that the veteran's DA Form 20 does indicate participation in 
one unnamed campaign, and this could be argued as an 
indicator of combat participation.

The veteran and his representative contend, in essence, that 
the veteran participated in combat, in which case, by 
application of 38 U.S.C.A. § 1154(b) all of the veteran's 
claimed stressors must be accepted as credible.  In the 
alternative, if the veteran is not found to have participated 
in combat and 38 U.S.C.A. § 1154(b) is not applied, it is 
argued that the veteran's multiple claimed stressors have 
been satisfactorily corroborated, and as the medical evidence 
of record indicates a finding of PTSD, service connection for 
PTSD should be granted.

As discussed hereinabove, the Board has found that the 
veteran's claim seeking service connection for PTSD is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Regarding this claim, the Board notes that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the appellant engaged in combat or that the 
appellant was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (as in effect 
prior to March 7, 1997).

Where, however, the VA determines that the appellant did not 
engage in combat, the appellant's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the appellant's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the appellant's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
cited the three elements required by section 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, at 138.  The Court further held 
that, if the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  Id. 
at 142.

As previously noted, in June 1999, revised regulations 
concerning PTSD were published in the Federal Register which 
reflected the decision in Cohen v. Brown.  The regulations 
were made effective from the date of the Cohen decision.  In 
particular, 38 C.F.R. § 3.304(f) was revised to read that 
service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f), final rule effective March 
7, 1997; 64 Fed. Reg. 32,808 (1999).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service with the military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.

The Board notes that a recent opinion of the General Counsel 
addressed the question of the definition of "engaged in 
combat with the enemy" as used in 38 U.S.C.A. § 1154(b).  
See VAOPGCPREC 12-99 (Oct. 18, 1999).  It was held that 
"engaged in combat with the enemy" requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.... The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of Section 1154(b) must be resolved on a case-
by-case basis."  Furthermore, regarding the participation in 
an operation or campaign it was noted that "as a general 
matter, evidence of participation in an 'operation' or 
'campaign' often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities."  Finally, 
it was noted that in reaching a determination, the 
credibility and probative value of all pertinent evidence of 
record must be evaluated, and if there is an approximate 
balance of positive and negative evidence, the issue must be 
resolved in the veteran's favor.  Id. 

In evaluating whether the veteran was engaged in combat, the 
Board notes that it is clear from a review of the veteran's 
DD Form 214 and DA Form 20, that during his entire service in 
Vietnam he was assigned to non-combat units and was 
performing duties in a non-combat military occupational 
specialty.  Thus, it is clear to the Board from the veteran's 
assignment in Vietnam and his military occupational specialty 
that he was not engaged in a primary combat position during 
his service in Vietnam, and as much has been acknowledged by 
the veteran on many occasions.

Although the veteran has on occasion alleged participation in 
combat duties, claiming to have been involved in 
reconnaissance missions with fire fights and hostile enemy 
fire, the records received from USASCRUR do not support the 
veteran's contentions in these regards.  Instead, they show 
that enemy fire at "Bear Cat" occurred prior to the 
veteran's arrival in country, and the only recorded 
casualties resulting from ambush of a convoy occurred after 
the veteran's departure from country.  There was no 
documentation of the veteran's units having participated in 
combat activities during the veteran's period of service in 
Vietnam, nor of any casualties having occurred.  There is no 
indication within any available record tending to support the 
veteran's contentions that he participated in combat.  

The Board has also considered the veteran's participation in 
an unnamed campaign.  However, as was indicated in the 
General Counsel opinion previously described, participation 
in a campaign may encompass both combat and non-combat 
activities.  Having reviewed the record in its entirety, the 
Board finds that the veteran's participation in an unnamed 
campaign simply indicates his presence during a certain time 
period of operations and does not indicate actual 
participation in combat.

In making this determination the Board does not question that 
it was likely that the veteran served perimeter guard duty 
while stationed in Vietnam, as such duties were common.  
However, mere performance of such duties in and of themselves 
do not serve to establish participation in combat.  The same 
is also true of the veteran's contentions of having gone on 
some reconnaissance missions, as such duties also would not 
establish participation in combat.  In finding that perimeter 
guard duty in this case does not constitute combat against 
the enemy, the Board notes that there is no credible evidence 
of record that any enemy aggression was ever experienced 
while the veteran was performing perimeter guard duty.  
Indeed, the USASCRUR report stated that enemy activity was at 
a low level during the veteran's period of service.  There is 
simply no credible evidence that the veteran ever came under 
enemy fire or enemy attack during the performance of 
perimeter guard duty.  This evidence conclusively 
demonstrates that while the veteran may have served perimeter 
guard duty, such duty did not constitute being "engaged in 
combat with the enemy."

As to the veteran's contentions that something happened to 
someone named "Bell" while they were on guard duty 
together, the Board notes that the veteran has been entirely 
inconsistent in his description of this event.  On various 
occasions, the veteran indicated that Bell was wounded.  On 
other occasions, he stated Bell was killed.  At his hearing 
before the Board, the veteran stated he just did not know as 
he was asleep and he never found out.  The veteran has also 
stated that he did not know Bell's first name, but at his 
local hearing he stated his first name was "Dave."  After a 
search of available casualty records, USASCRUR indicated that 
there was no casualty named Bell during the veteran's period 
of service.  Given the inconsistency, vagueness, and lack of 
specificity, in the veteran's descriptions of this stressor, 
combined with the lack of any independent corroborating 
evidence, the Board simply does not find this reported 
stressor to be credible.  The same is also true of other 
stressors described by the veteran, such as seeing a hooch 
blown up, seeing casualties at a fire fight, and seeing a 
"brother" from St. Louis killed.  Such reported incidents 
have been so vague and non-specific as described by the 
veteran that further efforts at verification are not possible 
and there is no independent corroborating evidence to support 
the occurrence of any such incidents.

In addition to all the above, the Board notes that the 
veteran's service personnel records are negative for any 
awards or citations specifically indicating exposure to 
combat.  Furthermore, service medical records are further 
negative for any evidence of combat participation.

Accordingly, the Board concludes that the overwhelming 
preponderance of evidence indicates that the veteran was not 
engaged in combat against the enemy and as such, 38 U.S.C.A. 
§ 1154(b) is not for application.  In reaching our decision, 
the Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, but we do not find the evidence is of such 
approximate balance as to warrant its application.  We find 
the preponderance of the evidence is against the veteran's 
contentions that he was engaged in combat.

Having determined that the veteran was not engaged in combat 
and that his reported stressors are not combat related, his 
lay testimony, by itself, will not be sufficient to establish 
the alleged stressors, and the Board must next determine 
whether service records or other independent credible 
evidence corroborates the alleged stressors.  See Dizolgio.  
However, as also discussed above, there simply is no 
independent credible evidence tending to corroborate any of 
the alleged stressors.  To the contrary, all evidence 
obtained from USASCRUR tends to rebut the veteran's alleged 
stressors, as they show no casualty by the name of Bell 
during the veteran's service, no casualties among the 
veteran's units, and light enemy activity.

In assessing the veteran's overall credibility regarding his 
reported stressors, the Board also notes that during the 
veteran's first VA psychiatric examination, in May 1995, he 
denied any traumatic experiences in service, reported no 
stressors related to service, and his only complaints of 
flashbacks were in reference to his history of drug use.  
Although the veteran gave a very different history on all of 
his subsequent medical evaluations, the history provided 
during the May 1995 examination, certainly calls into 
question the credibility and veracity of the veteran's 
subsequent history.

In conclusion, the Board finds there is no independent 
corroboration of any of the veteran's claimed stressors.  The 
Board accepts the veteran's history of having performed guard 
duty while stationed in Vietnam.  However, there is no 
corroboration of any stressor incident pursuant to such guard 
duty.  Nor is there any information of record tending to 
corroborate any of the veteran's specifically claimed 
stressor incidents.  Instead, for the many reasons discussed 
above, the veteran's credibility has been rebutted and the 
probability of his multiple claimed stressors has likewise, 
been rebutted.  The Board finds the veteran's claimed 
stressors are not verified.

Turning now to an evaluation of the medical evidence, the 
Board has noted that the veteran was initially diagnosed with 
PTSD in 1996 and this diagnosis was continued on subsequent 
examinations and hospitalizations.  However, the Board notes 
that all of the medical records which made a diagnosis of 
PTSD made such diagnosis based upon the credibility of 
claimed multiple stressors, which have been rebutted by the 
evidentiary record as discussed immediately hereinabove.  For 
example, during his February 1997 hospitalization, the 
veteran gave a history of seeing lots of killings, dead, 
burned, and mutilated bodies, and seeing a friend killed in a 
bunker.  On VA examination in November 1998, he reported a 
history of being shot at, being in fire fights, and having 
seen burned, dead, and mutilated bodies.  He also reported 
seeing a friend killed in the bunker.  The diagnosis of PTSD 
given relied upon the accuracy of the stressors reported by 
the veteran.

As for this medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds the records indicating a diagnosis 
of PTSD were based on the history provided by the veteran 
which has been found to be unreliable as discussed above.  
When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Likewise, medical statements which accept a veteran's reports 
as credible and relate his PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).

Finally, as to the veteran's contentions that he has PTSD, 
the Board notes that he is not competent to make a diagnosis 
of PTSD, when there is no competent medical evidence to this 
effect.  The veteran's lay assertions in this regard cannot 
be considered competent evidence as to medical causation.  
Dolan v. Brown, 9 Vet. App. 358 (1996).

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, but we do 
not find the evidence is of such approximate balance as to 
warrant its application.  We find the preponderance of the 
evidence is against the veteran's claim.



ORDER

To the extent the Board has determined that new and material 
evidence has been received sufficient to reopen the veteran's 
claim for service connection for PTSD, the appeal is granted.

Entitlement to service connection for PTSD is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

